Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
As required by M.P.E.P. 609 (C), the applicant’s submission of the information Disclosure Statement dated 02/02/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Borras (US Pub. 2012/0331281) in view of Weaver (US Pub. 2003/0191924).
Regarding independent claims 21 and 31, Borras discloses a system, comprising: first and second memory devices (Fig.2: NVM 1 208 and NVM 2 216) configured to store first and second portions of code of application, respectively; and at least one processing element configured to execute in place the first portion of the code of application from the first memory device during a first period ([0050], [0062] and [0068]: kernel code (first portion of the application) is executed in place, XIP, from the NOR type flash memory (first memory)).
However, Borras does not specifically teach at least one processing element configured to load the second portion of the code of application from the second memory device during a second period, and wherein the first and second periods overlap at least partly.
Weaver teaches at least one processing element configured to load the second portion of the code of application from the second memory device during a second period, and wherein the first and second periods overlap at least partly (Fig.5B and [0065]: the instructions include a step of executing a first portion of an application using the first mapping array 516, and, after the second register mapping array is defined, instructions for executing a second portion of the application 520. In some embodiments, an alternate register namespace is accessible from integer instructions in either the first portion of the application or the second portion of the application. The first and second mapping arrays can have blocks of registers with the same number or different numbers of registers in the respective blocks.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the software controllable register map, as taught by Weaver into the handheld mobile electronic device of Borras, in order to store a relatively large amount of memory.

Regarding claim 22, Weaver teaches wherein the second portion of the code of application is loaded from the second memory device to a third memory device (Fig.5B and [0065]).
Regarding claim 23, Weaver teaches wherein the first and third memory devices include memory having low latency and the second memory device includes memory having high latency (Fig.5B and [0065]).
Regarding claim 24, Weaver teaches wherein the first and second memory devices include non-volatile memory and the third memory device includes volatile memory (Fig.2 and [0005]).
Regarding claim 25, Weaver teaches wherein the at least one processing element is further configured to use a memory address map to locate the first portion of the code of application in the first memory and to load the second portion of the code of the application from the second memory (Fig.5B and [0065]).
Regarding claim 26, Weaver teaches wherein the at least one processing element is further configured to execute in place hardware initialization code from the first memory (Fig.5A).
Regarding claim 27, Weaver teaches wherein the at least one processing element is further configured to execute the second portion of the code of application from the third memory (Fig.5A).
Regarding claim 28, Weaver teaches wherein the memory address map comprises a first section including address mappings for the first portion of the code of application and a second section including address mappings for the second portion of the code of application (Fig.5B and [0065]).
Regarding claim 29, Weaver teaches wherein the at least one processing element is further configured to execute the second portion of the code of application using at least one of demand paging or shadow mode (Fig.5B and [0065]).
Regarding claims 30 and 38, Weaver teaches wherein the first memory includes NOR flash memory, the second memory includes NAND flash memory, and the third memory includes RAM memory ([0050], [0062] and [0068]: the kernel code is stored in the NOR type flash memory and the main kernel code is loaded from the NAND type flash memory to DRAM volatile memory).

Regarding claim 32, Weaver teaches executing the at least a portion of the second portion of the code of application from the third memory during a third period, wherein commencement of the first period precedes commencement of the third period (Fig.5B and [0065]).
Regarding claim 33, Weaver teaches wherein the at least a portion of the second portion of the code of application is a currently required part of the second portion (Fig.5B and [0065]).
Regarding claim 34, Weaver teaches wherein the at least a portion of the second portion of the code of application is an entirety of the second portion (Fig.5B and [0065]).
Regarding claim 35, Weaver teaches wherein executing in place of the first portion of the code of application comprises executing application initialization code prior to executing application execution code (Fig.5A).
Regarding claim 36, Weaver teaches wherein using the memory address map comprises accessing a first section of the memory address map including address mappings for the first portion of the code of the application and accessing a second section of the memory address map including address mapping for the at least a portion of the second portion of the code of application (Fig.5B and [0065]).
Regarding claim 37, Weaver teaches wherein the first memory comprises a low- latency, non-volatile memory and the second memory comprises a longer-latency, non-volatile memory ([0005], [0050], [0062] and [0068]).
Regarding claim 39, Weaver teaches commencing to execute in place hardware initialization code from the first memory prior to commencing to execute the first portion of the application (Fig.5A).




Allowable Subject Matter
Claims 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135